                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        GRANT LESLIE WASHAM,
                                  11                                                     Case No. 19-cv-01907-RS (PR)
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                                                                         ORDER TO SHOW CAUSE WHY
                                  13                                                     PAUPER STATUS IS NOT BARRED
                                        BRIAN MARTIN, et al.,
                                  14
                                                      Defendants.
                                  15

                                  16
                                  17          Plaintiff, a state prisoner and frequent litigant in federal court, has filed a pro se
                                  18   civil rights complaint under 42 U.S.C. § 1983 and a motion to proceed in forma pauperis
                                  19   under 28 U.S.C. § 1915. Plaintiff is ordered to show cause on or before September 2,
                                  20   2019 why 28 U.S.C. § 1915(g) does not bar pauper status for him.
                                  21          The Prison Litigation Reform Act of 1995 provides that a prisoner may not bring a
                                  22   civil action or appeal a civil judgment under 28 U.S.C. § 1915 “if the prisoner has, on 3 or
                                  23   more prior occasions, while incarcerated or detained in any facility, brought an action or
                                  24   appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
                                  25   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is
                                  26   under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
                                  27          Under the law of the circuit, plaintiff must be afforded an opportunity to persuade
                                  28   the court that § 1915(g) does not bar pauper status for him. See Andrews v. King, 398 F.3d
                                   1   1113, 1120 (9th Cir. 2005). Andrews requires that the prisoner be given notice of the
                                   2   potential applicability of § 1915(g), by either the district court or the defendants, but also
                                   3   requires the prisoner to bear the ultimate burden of persuasion that § 1915(g) does not bar
                                   4   pauper status for him. Id. Andrews implicitly allows the Court to raise sua sponte the
                                   5   § 1915(g) problem, but requires the Court to notify the prisoner of the earlier dismissals it
                                   6   considers to support a § 1915(g) dismissal and allow the prisoner an opportunity to be
                                   7   heard on the matter before dismissing the action. Id. A dismissal under § 1915(g) means
                                   8   that a prisoner cannot proceed with his action as a pauper under § 1915(g), but he still may
                                   9   pursue his claims if he pays the full filing fee at the outset of the action.
                                  10          Here, plaintiff has had at least three prior prisoner actions or appeals dismissed by a
                                  11   federal court on the grounds that they are frivolous, malicious, or fail to state a claim upon
                                  12   which relief may be granted:
Northern District of California
 United States District Court




                                  13          (1) Washam v. Henderson, No. 13-cv-04957-EDL (N.D. Cal. Mar. 17, 2014) (suit
                                  14   dismissed after plaintiff failed to file an amended complaint after the first complaint had
                                  15   been dismissed for failure to state a claim1);
                                  16          (2) Washam v. Lake County Sheriff’s Department, No. 13-cv-05335-EDL (N.D.
                                  17   Cal. Mar. 13, 2014) (suit dismissed after plaintiff failed to file an amended complaint after
                                  18   the first complaint had been dismissed for failure to state a claim);
                                  19          (3) Washam v. Andrus, No. 13-cv-05821-EDL (N.D. Cal. Jun. 27, 2014) (suit
                                  20   dismissed after plaintiff failed to file an amended complaint after the first complaint had
                                  21   been dismissed for failure to state a claim).2
                                  22
                                       1
                                  23     When the district court dismisses a complaint for failure to state a claim and grants leave
                                       to amend, and the plaintiff then fails to file an amended complaint, the dismissal counts as
                                  24   a strike under § 1915(g). Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017).
                                       2
                                  25    These magistrate judge dismissals count as strikes under § 1915(g) even after Williams v.
                                       King, 875 F.3d 500 (9th Cir. 2017), which determined that a magistrate judge “lacks the
                                  26   authority to dismiss a case unless all parties have consented to proceed before the
                                       magistrate judge.” Hoffman v. Pulido, No. 18-15661, 2019 WL 2910812 at *3-*4 (9th Cir.
                                  27   July 8, 2019) (rejecting plaintiff’s contention that post-Williams a magistrate judge’s
                                       dismissal of a case without obtaining the defendants’ consent cannot count as a strike
                                  28                                       ORDER TO SHOW CAUSE WHY PAUPER STATUS IS NOT BARRED
                                                                                                        CASE NO. 19-cv-01907-RS
                                                                                        2
                                   1          In light of these dismissals, and because plaintiff does not appear to be under
                                   2   imminent danger of serious physical injury, the Court now orders plaintiff to show cause
                                   3   why in forma pauperis should not be denied and this action should not be dismissed
                                   4   pursuant to 28 U.S.C. § 1915(g).
                                   5          Plaintiff’s response to this order to show cause is due no later than September 2,
                                   6   2019. The response must clearly be labeled “RESPONSE TO ORDER TO SHOW
                                   7   CAUSE.” In the alternative to showing cause why this action should not be dismissed,
                                   8   plaintiff may avoid dismissal by paying the full filing fee of $400.00 by the deadline.
                                   9   Failure to file a response, or pay the full filing fee of $400.00, on or before September
                                  10   2, 2019 will result in the dismissal of this action without prejudice to bringing his
                                  11   claims in a new paid complaint.
                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July ___,
                                                    26 2019
                                                                                         _________________________
                                  14
                                                                                             RICHARD SEEBORG
                                  15                                                             United States District Judge
                                  16
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   under § 1915(g)).

                                  28                                      ORDER TO SHOW CAUSE WHY PAUPER STATUS IS NOT BARRED
                                                                                                       CASE NO. 19-cv-01907-RS
                                                                                     3
